DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species I: the invention having strips 18 with no crosspieces, as shown in Fig. 3;
Species II: the invention having crosspieces 19b and strips 19 shown in Fig. 4; 
Species III: the invention having the folded configuration 20 shown in Fig. 5; 
Species IV: the invention having the anchor 22 shown in Fig. 6; 
Species V: the invention having the tooth-like region 24 shown in Fig. 7; 
Species VI: the invention having the gripping groups 26 shown in Fig. 8; 
Species VII: the invention having the angled ends 30 shown in Figs. 9-10; 
Species VIII: the invention having the frame 28 shown in Figs. 11-12.

The species are independent or distinct because: each of the species requires a unique configuration of energy receiving arrangement 12. These configurations each utilize different structural features; see, for example, the strips 18 with no crosspieces in Species I, the crosspiece 19b and strips 19 in Species II, the folded configuration 20 in Species III, the anchor 22 in Species IV; the tooth-like region 24 in Species V, the gripping groups 26 in Species VI, the 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 11, and 20 appear to be generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For instance, a different selection of search terms would be needed in the search queries for each of the species.  The different species contain features which make them distinct and which would therefore require being individually searched and individually addressed in the written Office Action, which renders both a search burden and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complex nature of this restriction/election, a telephone call to request an oral election to the above restriction requirement was not placed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/Primary Examiner, Art Unit 3618